Citation Nr: 1333416	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  07-38 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchial asthma, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, a bipolar disorder, and posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for flat feet.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for angina.  

7.  Entitlement to service connection for a left hip disorder.  

8.  Entitlement to service connection for an aneurysm.  

9.  Entitlement to service connection for residuals of a left broken rib.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION


The appellant served on active duty for training from May 28, 1979, to November 4, 1979, and from July 27, 1980, to August 10, 1980, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying each of the claims at issue excepting the claim for service connection for PTSD.  The PTSD claim was denied by RO action in January 2009.  

Pursuant to his request, the appellant was afforded a videoconference hearing before the Board in April 2013, a transcript of which is of record.  At such hearing, additional documentary evidence was submitted for the Board's review along with a written waiver for its initial consideration by the RO.  As well, the appellant's motion for the hearing record to remain open for a period of 60 days was granted, but no additional documentary evidence was received from the appellant within the allotted period.  

The issue of entitlement to a total disability rating for compensation based on individual unemployability was raised by the appellant at his recent Board hearing, despite having been denied as recently as November 2012.  The newly raised claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues involving the original claims for service connection for an acquired psychiatric disorder, flat feet, hearing loss, and tinnitus, as well as the claim for service connection for asthma herein reopened, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By his hearing testimony in April 2013, that was later reduced to writing, the appellant withdrew from appellate consideration the issues of his entitlement to service connection for angina, a left hip disorder, an aneurysm, and residuals of a left broken rib.  

2.  Service connection for bronchial asthma was denied initially and most recently by the RO through its rating decision of February 1986, and following notice to the appellant of the adverse action taken and his appellate rights, no timely appeal of the February 1986 denial was initiated.  

3.  Following entry of the February 1986 denial of service connection for bronchial asthma, evidence was added to the record that is not duplicative of evidence on file prior to February 1986, relates to an unestablished fact, and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of that portion of the appeal involving claims for service connection for angina, a left hip disorder, an aneurysm, and residuals of a left broken rib have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2.  The RO decision of February 1986, denying service connection for bronchial asthma, is final, and new and material evidence has been received by VA to reopen that previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the appellant by his hearing testimony in April 2013, which was thereafter reduced to writing, withdrew from appellate consideration the issues of his entitlement to service connection for angina, a left hip disorder, an aneurysm, and residuals of a left broken rib.  Hence, there remain no allegations of error of fact or law for appellate consideration as to those matters and the Board does not have jurisdiction to review the appeal relating thereto.  Dismissal of this portion of the instant appeal is therefore required.  

New and Material Evidence to Reopen

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Service connection for bronchial asthma was initially and most recently denied by VA through an RO rating decision of April 1986.  The basis of that decision was that there was no other medical evidence on file to support the diagnosis of bronchial asthma rendered in July 1980, when the examiner determined that the entity in question existed prior to enlistment but underwent inservice aggravation.  Additionally, it was noted that a VA examination in January 1986 was essentially negative and did not yield a diagnosis of bronchial asthma.  Written notice of that denial was provided to the appellant at his address of record in March 1986, but a timely appeal of that denial was not initiated, thereby rendering the February 1986 action final.  38 U.S.C.A. § 7105.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of a transcript of sworn testimony offered by the appellant at a videoconference hearing before the Board in April 2013 and medical data denoting clinical diagnosis and treatment for bronchial asthma and opinion evidence that an inservice gas explosion may have aggravated the appellant's asthma.  

This testimonial and documentary evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for bronchial asthma, either by direct incurrence or aggravation.  To that extent, alone, the previously denied claim is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

The appeal as to those issues involving entitlement to service connection for angina, a left hip disorder, an aneurysm, and residuals of a left broken rib is dismissed. 

New and material evidence having been submitted, the previously denied claim for service connection for bronchial asthma is reopened.  


REMAND

Additional development of the remaining appellate issues is in order.  Evidence is presented documenting the existence of complaints of hearing loss and tinnitus in combination with the appellant's allegations of inservice acoustic trauma.  There is also evidence of various postservice psychiatric diagnoses, including but not limited to a bipolar affective disorder, major depression, PTSD, schizophrenia, and an anxiety disorder, one or more of which the appellant links to an inservice stressor involving sexual/personal assault.  As indicated above, there is evidence of asthma linked by medical opinion to service; the same is true with respect to flat feet, which an attending podiatrist has linked to inservice marching or other injury.  Notwithstanding the foregoing, the appellant has not to date been afforded a VA examination as to any of disabilities at issue during the course of the instant appeal.  Remand to permit the appellant to be examined and to obtain medical opinions as to the dispositive issues is deemed necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Regarding the claim for service connection for PTSD, in particular, it is noted that the appellant alleges that he was subject to an inservice sexual assault by another service person that led to the onset of his PTSD, followed by reprisals from that service person and others.  Given the nature of the alleged inservice stressor involving military sexual trauma, further VA examination, as provided specifically by 38 C.F.R. § 3.304(f)(3) is necessitated.  In Patton v. West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court of Appeals for Veterans Claims recognized that it had at one point held "an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor[.]"  The latter statement, however, had been made in the "context of discussing PTSD diagnoses other than those arising from personal assault."  Id.   As to personal-assault cases, the Court noted that VA had provided for special evidentiary development procedures, "including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Id.   

The Board specifically notes that if a PTSD claim is based on a claimed inservice personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 2005); 38 C.F.R. § 3.304(f)(3) .

On the basis of the foregoing, the issues in question are REMANDED for the following actions:

1.  Ensure that a complete set of the appellant's service personnel records are obtained and made a part of the claims folder.  Efforts to obtain these records must continue until the information and records requested have been obtained and associated with the VA claims folder or until the AMC formally determines that the records/data sought do not exist or that further efforts to obtain same would be futile.  Notice of that formal determination as to unavailability of records or verifying data should then be furnished to the appellant in writing. 

2.  Undertake efforts to notify and assist the appellant in terms of his claim for service connection for an acquired psychiatric disorder on the basis of inservice sexual or personal assault.  As part thereof,  advise him of potential secondary sources tending to substantiate his claim of military sexual or personal trauma.  Examples of such evidence include, but are not limited to:  Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The appellant should be asked to submit evidence from any secondary sources, and if he requests assistance in obtaining same, all assistance due him should then be provided by the AMC.  

3.  Obtain for inclusion in the appellant's claims folder all pertinent VA treatment records not already on file.  

4.  Afford the appellant VA examinations for the evaluation of the nature and etiology of his claimed bronchial asthma, acquired psychiatric disorder inclusive of PTSD and other entities, bilateral pes planus, bilateral hearing loss, and tinnitus.  His VA claims file should be made available to the VA examiners for review in conjunction with the examinations and the examination reports should indicate whether in fact the claims folder was made available and reviewed.  The examinations should include a complete medical history, clinical evaluation, and all diagnostic testing, including audiometric studies, deemed necessary by the examiners.  All pertinent diagnoses should be set forth. 

--As part of the asthma examination, the VA examiner is asked to address the following questions, providing a complete rationale with citation to the record for the medical opinion furnished: 

a)  Does the evidence indicate that the appellant's bronchial asthma existed prior to service, and if so, does it further indicate that his asthma underwent an increase in severity in service beyond its natural progression?  The appellant's own and others' statements as to whether or not his asthma preexisted service or was subject to inservice aggravation through a gas explosion or other event should be fully considered by the VA examiner.  

b)  If the answer to (a) above is in the negative, then is it at least as likely as not (50 percent or greater probability) that any currently diagnosed disorder involving bronchial asthma began in or is otherwise related to the appellant's active military service? 

--The psychiatric/psychological examiner is requested to render medical opinions as to the following:  

a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder, including but not limited to a bipolar affective disorder, major depression or other depression, schizophrenia, and/or an anxiety disorder, began in or is otherwise related to the appellant's active military service or any event thereof? 

b)  Does the appellant meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any inservice stressor, inclusive of military sexual trauma or personal assault is adequate to support a diagnosis of PTSD and that the appellant's symptoms are related to that claimed stressor? 

c)  Considering the entire record, including that evidence following the reported inservice sexual or personal assault as to behavioral changes, is it at least as likely as not (50 percent or more likelihood) that any PTSD now present is causally linked to any incident of active duty for training, to include the reported incident involving sexual or personal assault?

--The VA examiner evaluating the appellant's flat feet is asked to furnish a medical opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed flat foot disorder began in or is otherwise related to the appellant's active military service? 

--The VA ear examiner is asked to furnish a medical opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.3385 or tinnitus of either ear began in or is otherwise related to the appellant's active military service, inclusive of reported inservice acoustic trauma?

Use by the VA examiners of the at least as likely as not language, where referenced above, in responding is required.  The examiners are advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The applicable VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

5.  Thereafter, readjudicate the issues on appeal and if any benefit sought is not granted, provide the appellant with a supplemental statement of the case and permit him a reasonable period for a response, before returning the case to the Board for further review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


